 Case:19-07143-MCF13 Doc#:68 Filed:01/07/21 Entered:01/07/21 12:01:12       Desc: Main
                            Document Page 1 of 1


1                        IN THE UNITED STATES BANKRUPTCY COURT FOR
                                 THE DISTRICT OF PUERTO RICO
2

3
     IN RE:                                    CASE NO. 19-07143-MCF13
4    CRITSIA NAIOMY RODRIGUEZ GONZALEZ         Chapter 13

5

6
     xx-xx-2045
7
                     Debtor(s)                    FILED & ENTERED ON JAN/07/2021
8

9
                      ORDER APPROVING POST-CONFIRMATION MODIFIED PLAN
10
              This case is before the Court on debtor(s)’ post-confirmation modified
11
     plan (docket entry #64, the Court hereby approves debtor(s)’ post-confirmation
12
     modification and it becomes the plan. The 362-motion filed by Banco popular de
13
     Puerto Rico (Docket No. 31) is now moot.
14
           IT IS SO ORDERED.
15
           In San Juan, Puerto Rico, this 7 day of January, 2021.
16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32
